UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 96-512



In Re: JIMMIE NELSON,

                                                         Petitioner.




     On Petition for Writ of Mandamus. (CA-95-2073-2-18AJ)


Submitted:   April 23, 1996                 Decided:   June 19, 1996

Before HALL, MURNAGHAN, and WILKINS, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Jimmie Nelson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmie Nelson petitions this court for mandamus relief, re-

questing we order the district court to act on a pending motion for

a temporary restraining order (TRO). We deny the petition.

     Nelson alleged in his January 29, 1996, petition that the dis-

trict court had failed to act on his TRO motion filed January 16,
1996, in a pending 42 U.S.C. § 1983 (1988) action. He alleged that

he had a right to relief because he was being improperly confined

as a result of prison officials' unconstitutional actions in disci-

plinary proceedings that resulted in the loss of eighty days' good
time credits and that he would have been released from prison were

the credits restored, as requested in the initial TRO motion.

     We find that Nelson has not alleged irreparable injury; he may

receive damages for the alleged unconstitutional action if he is

successful in the underlying action. Thus, his case does not

present the extraordinary circumstances necessary to gain mandamus
relief. In re City of Virginia Beach, 42 F.3d 881, 884 (4th Cir.
1995). We also find that Nelson has failed to show a clear right to
relief; his bare allegations of arbitrariness and "differential"

treatment are unsupported. This failure also invalidates his manda-

mus request. First Fed. Sav. & Loan Ass'n v. Baker, 860 F.2d 135,
138 (4th Cir. 1988). Finally, we find no undue delay in the dis-

trict court's consideration of the TRO.

     We therefore deny Nelson leave to proceed in forma pauperis

and deny the petition. We dispense with oral argument because the
facts and legal contentions are adequately presented in the mate-

                                2
rials before the court and argument would not aid the decisional

process.




                                                PETITION DENIED




                               3